DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to a Restriction Requirement mailed on 08/05/2021, the Applicant elected without traverse Group I (claims 1-12) and withdrew claims 13-20 (non-elected Group II) in a reply filed on 08/17/2021.
Currently, claims 1-12 are examined as below.
Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 09/28/2020. The IDS has been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHOD OF TRANSFERRING A PLURALITY OF MICRO LIGHT EMITTING DIODES TO TARGET SUBSTRATE, ARRAY SUBSTRATE, DISPLAY APPARATUS, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 5 is indefinite, because:
	First, it is unclear whether the limitation “micro LEDs from different transfer strips of the plurality of transfer strips are aligned along the second direction” are the same “micro LEDs from different transfer strips of the plurality of transfer strips are aligned along a second direction” as recited in the base claim 1. More specifically, it is unclear whether claim 5’s “micro LEDs” are the same “micro LEDs” as recited in the base claim 1 and claim 5’s “different transfer trips” are the same “different transfer strips” as recited in the base claim 1. These limitations of claim 5 will be interpreted as the same as those recited in the base claim 1.
	Second, the limitation “micro LEDs from the same transfer strip of the plurality of transfer strips are aligned along the first direction” renders the claim indefinite. It is unclear whether such micro LEDs are the same “micro LEDs from a same transfer strip of the plurality of transfer strips are aligned along the first direction” as recited in the base claim 1. The limitation will be interpreted as the same as that recited in the base claim 1.
Note the dependent claim 6 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Patent Application No. 201710015064.2 to Yue et al. (“CN Yue”) in view of Chinese Patent Publication No. 109585342 A. CN Yue is published on 04/26/2017 with a Chinese Patent Publication No. 106601661A, and US 2018/0197767 A1 to Yue et al. (“US Yue”) is a U.S. patent Please not that paragraphs (“¶”) cited below are from the US Yue. For citations from the Chinese Patent Publication No. 109585342 A, please see the attachment of English translation retrieved from https://patentscope.wipo.int/search/en/detail.jsf?docId=CN241306618&tab=PCTDESCRIPTION on 09/08/2021.

    PNG
    media_image1.png
    114
    349
    media_image1.png
    Greyscale

Regarding independent claim 1, CN Yue in Figs. 1A-1B and 6A-6F teaches a method of transferring a plurality of micro light emitting diodes (micro LEDs) 130 (¶ 51, ¶ 53 & ¶ 28, target elements 130 are micro-LEDs) to a target substrate 240 (Figs. 6D-6F & ¶ 69, receiving substrate 240), comprising: 
providing a transfer strip 100 (¶ 53, transfer substrate 100), the transfer strip 100 comprising a plurality of holding cells 110 (¶ 52, gripping members 110) sequentially arranged along a first direction (Fig. 6A, horizontal direction), a respective one of the plurality of holding cells 110 configured to receive a respective one of the plurality of micro LEDs 130 (Fig. 6A), the respective one of the plurality of holding cells 110 being severable from the transfer strip 100 (¶ 60 discloses the gripping members 110 as an individual component from the transfer substrate 100. That is, the members 110 can be separated (i.e., is severable) from the transfer substrate 100); 

However, CN Yue does not explicitly disclose a plurality of the transfer strips; and aligning the plurality of transfer strips having the plurality of micro LEDs transferred thereon with respect to each other, to form an array of micro LEDs in which micro LEDs from different transfer strips of the plurality of transfer strips are aligned along a second direction and micro LEDs from a same transfer strip of the plurality of transfer strips are aligned along the first direction, the second direction being different from the first direction.
Han recognizes a need for fast and accurately picking and placing micro-LED chips for mass transferring micro-LED chips to a target substrate (page 1, Background of the Invention). Han satisfies the need by providing a plurality of transfer strips 10 (Figs. 1 & 3, S110; pages 3-4, a plurality of intermediate transfer plates 10), and aligning the plurality of transfer strips 10 having a plurality of micro LEDs 12 (Fig. 3(b) & page 4, micro light-emitting diodes 12 respectively disposed in accommodating grooves of the intermediate transfer plate 10) transferred thereon with respect to each other (Fig. 3(d), the transfer strips 10 are aligned on the circuit motherboard 20), to form an array of micro LEDs 12 in which micro LEDs (Fig. 3(d)) from different transfer strips 10 of the plurality of transfer strips 10 are aligned along a second direction (Fig. 3(d), vertical direction) and micro LEDs 12 from a same transfer strip 10 of the plurality of transfer strips are aligned 10 (Fig. 3(d) & page 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the transferring method taught by CN Yue with the 
Regarding claim 10, the combination of CN Yue and Han (Figs. 1 & 3) further teaches aligning the plurality of transfer strips 10 is based on a plurality of alignment marks 12 (Han: Figs. 3(b), 3(d) & pages 3-4, the micro LEDs 12 on the transfer strip 10 serve as alignment marks, in which the micro LEDs 12 bond with corresponding bonding points 21 on the motherboard 20, so as to align the transfer strips 10 on the motherboard 20) on the plurality of transfer strips 10; and 
wherein alignment marks 12 from different transfer strips 10 of the plurality of transfer strips 10 are aligned along the second direction (Fig. 3(d), vertical direction).
Regarding claim 11, the combination of CN Yue and Han (Fig. 3(d)) further teaches an array substrate 20 (Fig. 3(d), pages 1 & 3-4, circuit motherboard 20 of a display panel), comprising the plurality of micro LEDs 12 transferred by the method of claim 1 (Fig. 3(d) & pages 3-4).
Regarding claim 12, the combination of CN Yue and Han further teaches a display apparatus (Fig. 3(d), display panel), comprising the array substrate 20 of claim 11 (Fig. 3(d) & pages 1 & 3-4, circuit motherboard 20 of a display panel).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 2-4 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if (i) rewritten in independent form to include all of the limitations of the 
	Claim 2 would be allowable, because the prior art of record, including CN Yue and Han, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 2, subsequent to aligning the plurality of transfer strips having the plurality of micro LEDs transferred thereon, further comprising adhering neighboring transfer strips of the plurality of transfer strips having the plurality of micro LEDs transferred thereon together.
	Claim 3 would be allowable, because the prior art of record, including CN Yue and Han, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 3, subsequent to aligning the plurality of transfer strips having the plurality of micro LEDs transferred thereon, further comprising severing the plurality of holding cells from the respective one of the plurality of transfer strips, to form a plurality of micro LED strips, a respective one of the plurality of micro LED strips comprising micro LEDs from different transfer strips of the plurality of transfer strips sequentially arranged along the second direction.
	Claim 4 would be allowable, because claim 4 depends from the allowable claim 3.
	Claim 7 would be allowable, because the prior art of record, including CN Yue and Han, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 3, subsequent to transferring the plurality of micro LEDs onto the plurality of holding cells of the plurality of transfer strips and prior to aligning the plurality of transfer strips having the plurality of micro LEDs transferred thereon with respect to each other, further comprising testing the plurality of micro LEDs to detect a defective micro LED.
	Claims 8-9 would be allowable
Claims 5-6 are rejected.
Claims 5-6 would be allowable if (i) rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or (ii) the rejected claim and any intervening claims are fully incorporated into the base claim.
	Claim 5 would be allowable, because the prior art of record, including CN Yue and Han, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 5, subsequent to severing the plurality of holding cells from the respective one of the plurality of transfer strips, further comprising adhering neighboring micro LED strips of the plurality of micro LED strips together, to form a micro LED substrate in which micro LEDs from different transfer strips of the plurality of transfer strips are aligned along the second direction and micro LEDs from the same transfer strip of the plurality of transfer strips are aligned along the first direction.
	Claim 6 would be allowable, because claim 6 depends from the allowable claim 5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKA LIU whose telephone number is (571)272-2568.  The examiner can normally be reached on 9AM-5AM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/M.L./Examiner, Art Unit 2895     

/JAY C CHANG/Primary Examiner, Art Unit 2895